            Case 1:20-cv-04823-LLS Document 7 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TERENCE MACK CARTER,

                                Plaintiff,
                                                                20-CV-4823 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
NEW YORK STOCK EXCHANGE (NYSE),

                                Defendant.

         Pursuant to the order issued September 2, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 2, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
